                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                            )
NYANATI JERMAINE NEUFVILLE,                 )
    Plaintiff,                              )
                                            )
      v.                                    )
                                            )
TIMOTHY MCGANN, THEODORE                    )
MICHAEL, JAMES BAUM,                        )
individually and in his official capacity   )
                                                    C.A. No. 19-81-JJM-LDA
as an Assistant Attorney General,           )
KATE REVENS, individually and in            )
her official capacity as an Assistant       )
Attomey General, PETER NERONHA,             )
in his official capacity as Attorney        )
General of Rhode Island, STATE OF           )
RHODE ISLAND,                               )
       Defendants.                          )
_________________________ )
                                        ORDER

      Nyanati Jennaine Neufville, proceeding prose, sues the Defendants, alleging

violations of his civil rights under 42 U.S.C. § 1983 and conspiracy to interfere with

his civil rights under 42 U.S. C. § 1985. 1 ECF No. 6. This is not the first complaint

filed by Mr. Neufville in this Court. Mr. Neufville filed a Complaint (ECF No. 1) on

February 21, 2019 and an Amended Complaint (ECF No. 3) as a matter of right, on

March 12, 2019. The Amended Complaint was dismissed by the Court for a failure

to state a claim upon which relief can be granted. ECF No. 5.



       I The Defendants are: Timothy McGann, Theodore Michael, the State of Rhode
Island, Peter Neronha, in his official capacity as Attorney General of Rhode Island,
James Baum, individually and in his official capacity as an Assistant Attorney
General, and Kate Revens, individually and in her official capacity as an Assistant
Attorney General.
          Mr. Neufville filed a Second Amended Complaint (ECF No. 6), which included

as new defendants, the State of Rhode Island and Peter Noronha. The Defendants

move to dismiss tho Second Amended Complaint based on the statuto oflimitations,

immunity, judicial estoppel, and a failure to state a claim upon which relief can be

granted. ECF Nos. 15 and21.

          Because tho Court finds that judgment in favor of Mr. Noufville would

necessarily imply the invalidity of a criminal conviction (that has not already been

invalidated), it must dismiss these claims. See Heck v. Humphrey, 512 U.S. 477, 487·

88 (1994).

      Mr. Neufvillo also filed a Motion to Hold in Abeyance (ECF No. 22), pending

the resolution of his habeas petition under 28 U.S.C. § 2254 in C.A. No. 19·441-JJJVI-

LDA. The Court dismissed that petition on October 25, 2018 (ECF No. 6 in C.A. No.

18·441-JJM-LDA) and thus denies this motion as moot.

ANALYSIS

      The claims in IVIr. Neufvillo's Second Amended Complaint, for which he is

seeking money damages, center on his conviction for an unspecified crime in Rhode

Island.     See ECF No. 6.     Specifically, Mr. Neufville claims that the Defendants

"conspired to and manipulated and fabricate[d) evidence" and engaged in

"investigational" and "prosecutorial" misconduct "in an effort to ascertain a guilty

verdict" against him. Id. at   ~,124,   27, 34, 35, 43, and 48. Such claims, however, are

barred by the Supreme Court's holding in Heck.




                                              2
       In Heck, the Supreme Court found that a plaintiff could not recover damages

for an "allegedly unconstitutional conviction or imprisonment, or for other harm

caused by actions whose unlawfulness would render a conviction or sentence invalid",

if the conviction has not been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determination, or called

into question by a federal court's issuance of a writ of habeas corpus. Heck, 512 U.S.

at 48G-87; see also Jll!cDonougi1 v. Smith, 139 S. Ct. 2149, 2157 (2019); Amaker v.

Weine1; 179 F.3cl 48, 51·52 (2cl Cir. 1999) (finding principle established in Heck

extends to suits also brought under 42 U.S. C. § 1985). Because Mr. Neufville·has not

shown that his conviction was reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal, or called into question by an issuance of a writ of

habeas corpus, his claims are barred by Heck and thus must be dismissed.

CONCLUSION

      For the reasons stated, the Court GRANTS the Defendants' motions to dismiss

(ECF Nos. 15 and 21) and the Court DENIES Mr. Neufville's Motion to Hold in

Abeyance (ECF No. 22).




John J. McConne , Jr.
United States District Judge

November 18, 2019




                                           3
